Citation Nr: 0317864	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-02 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,118.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision of the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  This decision 
denied waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $2,118.00.


FINDINGS OF FACT

1.  In July 1997, the RO granted the veteran VA nonservice-
connected pension benefits.

2.  In April 2000, the RO learned that the veteran was in 
receipt of income in excess of that making him eligible for 
full receipt of VA pension benefits.

3.  In April 2000, the RO reduced the veteran's benefits 
effective January 1, 2000; this action resulted in an 
overpayment of $2,118.00.

4.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
veteran. 

5.  Recovery of the overpayment would be an undue hardship; 
equity and good conscience prohibit recovery of the 
overpayment. 


CONCLUSION OF LAW

A waiver of recovery of overpayment of benefits is warranted.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1996, the veteran applied for nonservice-connected 
pension benefits.  He stated that he last worked in 1990 as a 
laborer, was divorced, and he reported $470.00 a month from 
supplemental security/public assistance as his only income.  
In July 1997, he was granted nonservice-connected disability 
pension benefits.  

In a February 1999 letter, the RO reminded the veteran that 
any change in his income or dependents must be immediately 
reported to the VA to avoid the possibility of an overpayment 
of benefits.

In January 2000, the veteran provided a copy of his Social 
Security Award Letter dated December 26, 1999, showing that 
his first check was for $3,762.00 which represented his 
Social Security benefits through November 1999.  His next 
check beginning January 3, 2000, would be $428.00 for the 
month of December 1999 and would continue at that rate 
monthly thereafter.

In April 2000, the veteran was notified that his pension 
benefits were adjusted effective January 1, 2000, based on 
his monthly entitlement to Social Security benefits.  This 
action created an overpayment of $2,118.00, for the period 
January 1, 2000, through March 31, 2000.  

In June, 2000, the RO received a request from the veteran for 
a waiver of the overpayment.  With this request, he submitted 
a Financial Status Report.  He reported Social Security of 
$428.00 per month.  He also reported "disability" of 
$749.00 a month; however, VA noted that his pension was only 
$43.00 a month for a total of $471.00 per month.  The only 
monthly expenses reported were rent, including utilities and 
heat, of $209.00, paid to a local housing authority.   

In July 2000, the Committee on Waivers and Compromises denied 
the veteran's request for a waiver.  The decision noted that 
there was no evidence of fraud, misrepresentation, or bad 
faith; however, his income would exceed his reported expenses 
by $262.00 which could be liquidated by small monthly 
installments without creating an undue hardship.  The 
Committee also noted that the lump sum payment from Social 
Security of $3,334.00 would mitigate any hardship, and 
therefore recovery would not against equity and good 
conscience.

VCAA - The Duty to Inform and Assist 

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, even though the RO did not have the benefit of 
the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim for a waiver.  The Board 
concludes the discussions in the statement of the case (SOC), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the appellant with the applicable regulations 
in the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has provided an accounting of his 
financial information.  The appellant has declined the 
opportunity to have a personal hearing at the RO or before a 
Member of the Board.

The appellant has not referenced any unobtained evidence that 
might substantiate her claim or that might be pertinent to 
the bases of the denial of the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Legal Criteria and Analysis

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that repayment would cause undue hardship.  Because the 
veteran has not questioned the validity of the indebtedness, 
and because the Board is satisfied that the debt was properly 
created, that question need not be examined further.  Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, misrepresentation or bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  The Board agrees with the RO's determination in 
this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(c) due to fraud, misrepresentation, or bad faith.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience. See 38 C.F.R. § 1.962 (2002).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2002).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Although there is some confusion on the part of the veteran 
in reporting his financial information, in 2000 he was 
apparently subsisting on $428.00 a month Social Security, 
plus $43.00 a month from his VA pension.  The RO calculated 
his income at $471.00 a month.  Subtracting his reported rent 
and utilities of $209.00 a month, this left $262.00 
remaining.  Although he did not report additional expenses, 
it is almost certain that his monthly expenses also included 
such basic unreported expenses as food, transportation, 
medicine and clothing, all on a budget of less than $9.00 a 
day.  Although his VA disability was increased in 2001, the 
Board does not agree that repayment would not create a 
hardship given his very modest income and lack of resources.  
It is unlikely that he would not be deprived of basic 
necessities in repaying this debt.  While it is true that he 
received a lump sum payment from Social Security of $3,334.00 
in December 1999, it would not mitigate the hardship to ask 
him to turn over most of this amount to VA to repay his debt, 
particularly considering the absence of any alternate 
resources.  Furthermore, considering that in 2000 he was 
providing for all of his needs except for rent and utilities 
on an income of approximately $9.00 a day, it is unlikely 
that he has retained much of the Social Security lump sum 
payment.  Recovery of the full amount of the $2,118.00 
overpayment from the appellant would be against equity and 
good conscience.  Accordingly, a waiver is warranted.


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $2,118.00 is granted. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

